



COURT OF APPEAL FOR ONTARIO

CITATION:
Malamas v. Crerar
    Property Corp., 2012 ONCA 465

DATE: 20120628

DOCKET: M41317

Rouleau, Watt and Pepall JJ.A.

BETWEEN

William Malamas

Plaintiff/Appellant in Appeal

and

Crerar Property Corp., Stewart J.L. Robertson,
    George Foulidis, Chris Tatsis, Panagiota Tatsis, Gary Caplan and Teplitsky
    Colson LLP

Defendant/Respondent in Appeal

William Malamas, in person

Constantine Alexiou, for the moving party Panagiota
    Tatsis

Heard: June 27, 2012

APPEAL BOOK ENDORSEMENT

[1]

This is a motion to quash the appeal from Newbould J.s order. Newbould
    J. dismissed the appellants appeal of the masters order setting aside the noting
    in default of the defendant Panagiota Tatsis.

[2]

The responding party makes two principal submissions. First, that
    Newbould J. committed a procedural error in having referred the matter to be
    decided by a master. Second, the masters order and therefore Newbould J.s
    order finally determined whether Panagiota Tatsis was estopped from bringing
    the motion to set aside the default judgment.

[3]

We would not give effect to the responding partys arguments.

[4]

In our view Newbould J. did not commit a procedural error as alleged.
    Rule 37.15(1.1) allows a judge who is directed to hear all matters in multiple
    proceedings to refer to a master any motion within the jurisdiction of a
    master. Nothing in the direction of the judge directing Newbould J. to hear
    all matters restricted Newbould J.s discretion in this regard.

[5]

On the second issue raised by the responding party, the fact that a
    master has finally determined an argument against the setting aside of the
    noting in default does not change the matter at issue from being interlocutory to
    being a final. None of the issues raised in the claim or the defence have been
    finally determined by the order of the master or the Superior Court.

[6]

In our view, the motion should be granted and the appeal is quashed.

[7]

Costs to the moving party fixed at $3,000 inclusive of disbursements and
    applicable taxes.


